Case: 1:20-cv-00196-GHD-DAS Doc #: 19 Filed: 10/26/20 1 of 2 PagelD #: 70

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
GERALD WAYNE BLACKMON PLAINTIFF
¥. CIVIL ACTION NO. 1:20-CV-00196-GHD-DAS
TUPELO-LEE COUNTY JAIL DEFENDANT

ORDER DENYING MOTION FOR INJUNCTIVE RELIEF

This matter comes before the Court upon Plaintiff's motion for injunctive relief which he
has styled as a “petition to receive relief from harrasment [sic].” Doc. # 18.

A party seeking injunctive relief must prove four elements: (1) a substantial likelihood of
success on the merits; (2) a substantial threat of irreparable injury if the injunction is not issued;
(3) that the threatened injury to the movant outweighs any harm that the injunction will cause the
non-movant; and (4) that the injunction is in the public interest. Women’s Med. Ctr. Of Nw.
Houston v, Bell, 248 F.3d 411, 419 n, 15 (Sth Cir. 2001); DSC Communications Corp. vy. DGI
Technologies, Inc., 81 F.3d 597, 600 (Sth Cir, 1996). An injunction is an extraordinary remedy
that is “not to be granted routinely, but only when the movant, by a clear showing, carries [the]
burden of persuasion.” Black Fire Fighters Ass'n vy. City of Dallas, 905 F.2d 63, 65 (Sth Cir.
1990) (citation omitted); see also Lewis v. S.S. Baune, 534 F.2d 1115, 1121 Gth Cir. 1976)
(“injunction is an extraordinary remedy and should not issue except upon a clear showing of
possible irreparable injury”),

In the instant motion, Plaintiff argues he believes that, since the filing of his complaint,
county jail administrators are using a “bias[ed]” and “threat[ening]” tone when interacting with
him. Doc. #18 at 2. By way of relief, Plaintiff asks the Court for an injunction to “help [him]

move forward [with his lawsuit]... without prejudice.” /d, at 3. Plaintiff, however, fails to
Case: 1:20-cv-00196-GHD-DAS Doc #: 19 Filed: 10/26/20 2 of 2 PagelD #: 71

identify any particular actions, verbal! or physical, taken by Defendants which are threatening.
Aside from these conclusory allegations, Plaintiff merely regurgitates his dissatisfaction with the
conditions of his confinement, which he has already described in his complaint.

Upon due consideration, the Court finds that a denial of injunctive relief will not cause
Plaintiff irreparable injury. Rather, the Court finds that the ordinary judicial process is sufficient
to remedy any injuries Plaintiff has suffered or might suffer as a result of Defendant’s alleged
actions. Moreover, the Court notes that the Spears hearing in the matter has not yet been held
and, consequently, Plaintiff cannot show a substantial likelihood of success on the merits at this

time. Accordingly, Plaintiffs m9 Z 8] tor tor injunctive relief is hereby DENIED.

SO ORDERED, this the 6. of a \

UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI

 

* The Court notes that mere verbal abuse and harassment by a prison official does not amount to a constitutional
violation. See Bender v. Brumley, | F.3d 271, 274 n.4 (Sth Cir. 1993) (citation omitted).

2
